Case 2:19-cv-00125-JDL Document 17-1 Filed 10/22/19 Page 1 of 6                   PageID #: 88




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF9 MASTER PARTICIPATION
TRUST

               Plaintiff

v.

MARCHIAN C. CRANE A/K/A MARCHIAN 2:19-cv-00125-JDL
C. CRANE JR.

               Defendant


                CONSENT JUDGMENT OF FORECLOSURE AND SALE

                      Address: 18 Mayberry Road, Gray, ME 04039
                    Mortgage: November 9, 2007, Book: 25623, Page:105

       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust, and the Defendant, Marchian C. Crane a/k/a Marchian C. Crane Jr., by and through their

undersigned counsel, and hereby submit this Consent Judgment of Foreclosure and Sale.

       Count II - Breach of Note, Count III - Breach of Contract, Money Had and Received,

Count IV - Quantum Meruit, and Count V - Unjust Enrichment are hereby DISMISSED without

prejudice at the request of the Plaintiff. JUDGMENT on Count I - Foreclosure is hereby

ENTERED as follows:

       1. If the Defendant or his heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for

           LSF9 Master Participation Trust ("U.S. Bank') the amount adjudged due and owing

           ($353,214.51) within 90 days of the date of the Judgment, as that time period is

           calculated in accordance with 14 M.R.S.S. § 6322, U.S. Bank shall forthwith

           discharge the Mortgage and file a dismissal of this action on the ECF Docket. The



                                                                                                A
Case 2:19-cv-00125-JDL Document 17-1 Filed 10/22/19 Page 2 of 6                   PageID #: 89



        following is a breakdown of the amount due and owing:

               Description                    Amount
      Unpaid Principal Balance                    $353,214.51
      Escrow Balance                               $39.744.02
      Total Interest                               $70,962.31
      Defer Late Charges                               $484.47
      Late Charges                                   $2,832.70
      Grand Total                                 $353,214.51

     2. If the Defendant or his heirs or assigns do not pay U.S. Bank the amount adjudged

        due and owing ($353,214.51) within 90 days of the judgment, as that time period is

        calculated in accordance with 14 M.R.S.A. § 6322, his/her remaining rights to

        possession of the Gray Property shall terminate, U.S. Bank shall conduct a public sale

        of the Gray Property in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds

        first to itself in the amount of $353,214.51 after deducting the expenses of the sale,

        with any surplus to the Defendant or the heirs or assigns, in accordance with 14

        M.R.S.A. § 6324. U.S. Bank may not seek a deficiency judgment against the

        Defendant pursuant to the Plaintiff's waiver of deficiency at trial.

     3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the

        appeal period has expired, certifying that the applicable period has expired without

        action or that the final judgment has been entered following appeal.

     4. The amount due and owing is $353,214.51.

     5. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust has first

        priority, in the amount of $353,214.51, pursuant to the subject Note and Mortgage

        and there are no parties in interest other than the Defendant who has second priority.

     6. The prejudgment interest rate is 2.75000%, see 14 M.R.S.A. § 1602-B, and the post-

        judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.
Case 2:19-cv-00125-JDL Document 17-1 Filed 10/22/19 Page 3 of 6                 PageID #: 90



     7. The following information is included in this Judgment pursuant to 14 M.R.S.A. §

        2401(3):

                          PARTIES                            COUNSEL
PLAINTIFF                 U.S. Bank Trust, N.A., as          John A. Doonan, Esq.
                          Trustee for LSF9 Master            Reneau J. Longoria, Esq.
                          Participation Trust                Doonan, Graves & Longoria, LLC
                                                             100 Cummings Center
                                                             Suite 225D
                                                             Beverly, MA 01915
DEFENDANT
                          Marchian C. Crane a/k/a            Thomas A. Cox, Esq.
                          Marchian C. Crane Jr.              P.O. Box 1314
                          18 Mayberry Road                   Portland, ME 04104
                          Gray, ME 04039




        a) The docket number of this case is No. 2:19-cv-00125-JDL.

        b) The Defendant, the only parties to these proceedings besides U.S. Bank, received

            notice of the proceedings in accordance with the applicable provisions of the

            Federal Rules of Civil Procedure.

        c) A description of the real estate involved, 18 Mayberry Road, Gray, ME 04039, is

            set forth in Exhibit A to the Judgment herein.

        d) The street address of the real estate involved is 18 Mayberry Road, Gray, ME

            04039. The Mortgage was executed by the Defendant on November 9, 2007. The

            book and page number of the Mortgage in the Cumberland County Registry of

            Deeds is Book 25623, Page 105.

        e) This judgment shall not create any personal liability on the part of the Defendant

            but shall act solely as an in rem judgment against the property, 18 Mayberry Road,

            Gray, ME 04039. Plaintiff’s execution of this Consent Judgment constitutes
Case 2:19-cv-00125-JDL Document 17-1 Filed 10/22/19 Page 4 of 6                         PageID #: 91



             Plaintiff’s binding agreement to a waiver of any right to deficiency regardless of

             any further action or inaction of the court on Plaintiff in this matter.



Dated: October 21, 2019                          /s/Reneau J. Longoria_____________
                                                 John A. Doonan, Esq., Bar No. 3250
                                                 Reneau J. Longoria, Esq., Bar No. 5746
                                                 Attorneys for Plaintiff
                                                 Doonan, Graves & Longoria, LLC
                                                 100 Cummings Center, Suite 225D
                                                 Beverly, MA 01915
                                                 (978) 921-2670
                                                 JAD@dgandl.com
                                                 RJL@dgandl.com


Dated: October 21, 2019
                                                 /s/ Thomas A. Cox_________________
                                                 Thomas A. Cox, Esq.
                                                 Attorney for Marchian C. Crane
                                                 a/k/a Marchian C. Crane Jr.
                                                 P.O. Box 1314
                                                 Portland, ME 04104




SO ORDERED

DATED THIS ___ DAY OF _________, _____               __________________________________
                                                     U.S. DISTRICT JUDGE
Case 2:19-cv-00125-JDL Document 17-1 Filed 10/22/19 Page 5 of 6              PageID #: 92




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF9 MASTER PARTICIPATION
TRUST

              Plaintiff

v.

MARCHIAN C. CRANE A/K/A MARCHIAN 2:19-cv-00125-JDL
C. CRANE JR.

              Defendant




                              CLERK'S CERTIFICATION

                     Address: 18 Mayberry Road, Gray, ME 04039
                   Mortgage: November 9, 2007; Book: 25623, Page 105

I certify that the appeal period expired on _____________________________ without action.

Dated:
                                                 __________________________________
                                                 CLERK, U.S. DISTRICT COURT
Case 2:19-cv-00125-JDL Document 17-1 Filed 10/22/19 Page 6 of 6   PageID #: 93
